DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on September 17, 2018 for application number 16/132,633. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/17/2018 and 02/09/2021 were submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Disposition of Claims
Claims 1-14 are pending in this application.
Claims 1-14 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reymond – (US 2010/0263619 A1).

With regard to claim 1, Reymond (Fig. 4: Second Embodiment) disclose:
A cylinder block (C) of an internal combustion engine comprising:
a first cylinder (A2) having a first cylindrical wall (3); 
a first cylinder sleeve (102)  lining the first cylindrical wall (3); 
a second cylinder (B2) having a second cylindrical wall (3); and 
a second cylinder sleeve (102) lining the second cylindrical wall (3), each of the first and the second cylinder sleeves (102) having an inner wall and an outer wall which define “a thrust sleeve region, an anti-thrust sleeve region opposite the thrust sleeve region, and a pair of Siamese regions”;
The thrust and anti-thrust regions are the two opposite regions in the sleeve (102) within the cylinder block (C) with respect to the crankshaft axis. While the pair of Siamese regions are the two opposite regions in the sleeve (102) within the cylinder block (C) with respect to the cylinder longitudinal bore axis.
wherein the inner and outer walls for each of the first and second cylinder sleeves (102) being substantially co-cylindrical within the first cylinder and the second cylinder respectively ([0060]), and each of the inner and outer walls define a top sleeve surface for “intended to” accommodate at least part of a head gasket ([0060]), and
wherein the outer wall of each of the first and second cylinder sleeves (102) progressively widens along longitudinal axis toward a top sleeve surface of each of the first and second cylinder sleeves (102) (Fig. 4 show cylinder sleeves (102: A2, B2) progressively widens along cylinder longitudinal bore axis toward a top sleeve surface).
It has been held that the recitation that an element is “intended to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

With regard to claim 2, Reymond disclose the cylinder block according to claim 1, and further on Reymond (Fig. 4) also discloses:
wherein the thrust sleeve region and the anti-thrust sleeve region of each of the first and second cylinder sleeves are aligned with a corresponding thrust region and a corresponding anti-thrust region in each of the first and second cylinders (Fig. 4).

With regard to claim 3, Reymond disclose the cylinder block according to claim 2, and further on Reymond also discloses:
wherein the pair of Siamese regions in the first and second cylinders disposed opposite to each other, and one of the pair of Siamese regions defined the first cylinder is disposed adjacent to a Siamese region of the second cylinder (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Reymond – (US 2010/0263619 A1), in view of Gniesmer – (US 2018/0010549 A1).

With regard to claim 4, Reymond disclose the cylinder block according to claim 3.

But Reymond does not explicitly and/or specifically meet the following limitations: 
A) wherein the outer wall of each of the first and second cylinder sleeves defines an elliptical cross section and the inner wall of each of the first and second cylinder sleeves defines a circular cross section

However, regarding limitation (A), Gniesmer (FIG. 4) discloses two cylinder liners 12 set in the cylinder housing 1, with the oval outer sides 14 indicated by a broken line.  The similarly oval collar 15 overlapping the outside 14 of the cylinder liner 12 is fitted as a press fit with an outer contour 16 into a matching seat 17 of the cylinder housing 1 ([0029]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cylinder block of Reymond incorporating an elliptical cross sectional cylinder sleeve as taught by Gniesmer in order to have extra material only when needed due to peak mechanical and thermal stresses while maintaining a slim profile in areas of less stress.

With regard to claim 5, Reymond in view of Gniesmer disclose the cylinder block according to claim 4, and further on Reymond in view of Gniesmer also discloses:
wherein the first and the second cylinder each define an elliptical cylinder bore configured to align with the elliptical cross section of the outer wall of the corresponding first and second cylinder sleeves.

With regard to claim 6, Reymond in view of Gniesmer disclose the cylinder block according to claim 5, and further on Reymond in view of Gniesmer also discloses:
wherein each of the Siamese sleeve regions in the first and second cylinder sleeves are configured to undergo thermal expansion when the internal combustion reaches a predetermined temperature.

With regard to claim 7, Reymond in view of Gniesmer disclose the cylinder block according to claim 6, and further on Reymond in view of Gniesmer also discloses:
wherein the top sleeve surface for each of the first and the second cylinder sleeves is configured to support a stopper.

With regard to claim 8, Reymond in view of Gniesmer disclose the cylinder block according to claim 7, and further on Reymond in view of Gniesmer also discloses:
wherein a combustion bead is spaced apart from each of the first and the second cylinder sleeves yet surrounds each of the first and the second cylinder sleeves.

With regard to claim 9, Reymond in view of Gniesmer disclose the cylinder block according to claim 8, and further on Reymond in view of Gniesmer also discloses:
a plurality of sets of cylinder assemblies wherein each set of cylinders assemblies includes the first cylinder, the first cylinder sleeve, the second cylinder, and the second cylinder sleeve.

With regard to claim 10, Reymond in view of Gniesmer disclose the cylinder block according to claim 9, and further on Reymond in view of Gniesmer also discloses:
wherein the thrust sleeve region and the anti-thrust sleeve region each define a thick width at the top sleeve surface of each of the first and second cylinder sleeves while each Siamese region in the pair of Siamese regions in the first and second cylinder sleeves defines a Siamese region width at the top sleeve surface of each of the first and second cylinder sleeves.

With regard to claim 11, Reymond in view of Gniesmer disclose the cylinder block according to claim 10, and further on Reymond in view of Gniesmer also discloses:
wherein the thick width is greater than the Siamese region width.

With regard to claim 12, Reymond in view of Gniesmer disclose the cylinder block according to claim 11, and further on Reymond in view of Gniesmer also discloses:
wherein the Siamese region width at the top sleeve surface of each of the first and the second cylinder sleeves is equal to a sleeve thickness along a longitudinal length of the cylinder sleeve in each Siamese region.

With regard to claim 13, Reymond in view of Gniesmer disclose the cylinder block according to claim 12, and further on Reymond in view of Gniesmer also discloses:
wherein a top sleeve surface of each of the first and the second cylinder sleeves defines an elliptical shape while a bottom edge of each of the first and the second cylinder sleeves defines a circle shape.

With regard to claim 14, Reymond in view of Gniesmer disclose the cylinder block according to claim 12, and further on Reymond in view of Gniesmer also discloses:
wherein a top opening of each of the first and the second cylinders defines an elliptical shape while a bottom surface of each of the first and the second cylinders defines a circle shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747